Name: Commission Regulation (EEC) No 1276/80 of 27 May 1980 altering certain reference prices for fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 80 Official Journal of the European Communities No L 131 /5 COMMISSION REGULATION (EEC) No 1276/80 of 27 May 1980 altering certain reference prices for fishery products account ; whereas, as a result, the reference prices for the products concerned no longer reflect intervention price levels on the Community markets and therefore products can be imported at prices below those at which a properly functioning producers ' organization can fulfil its role as a normal supplier ; Whereas this exceptional and unforeseeable situation requires urgent remedial measures to restore normal market stability, and it is therefore necessary to adjust reference prices for certain frozen products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as last amended by Regulation (EEC) No 2903/78 (2 ), and in particular the first subparagraph of Article 19 (6) thereof, Whereas the reference prices for 1980 were fixed by Commission Regulation (EEC) No 3052/79 (3) ; Whereas since that last fixing of reference prices a situ ­ ation has arisen which threatens the stability of the Community markets ; Whereas, for some time , reference prices for frozen products have not kept up with those for fresh products ; whereas the increase in processing and energy costs has not been sufficiently taken into HAS ADOPTED THIS REGULATION : Article 1 Part III of the Annex to Regulation (EEC) No 3052/79 is replaced by the following : ' III . Reference prices for frozen products listed in Annex IV (B) to Regulation (EEC) No 100/76 : Products Presentation Reference price ( ECU/ tonne ) 1 . Cod Whole 648 Fillets 1 508 2 . Saithe Whole 439 Fillets 904 3 . Haddock Whole 514 Fillets 1 292 4. Redfish (Sebastes marinus) Whole 624 Fillets 1 219 5 . Mackerel Whole 301 Fillets 585 6 . Hake (Merluccius spp) Whole 533 Fillets 867' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 20, 28 . 1 . 1976, p. 1 . (2) OJ No L 347, 12 . 12 . 1978 , p. 1 . (3 ) OJ No L 343 , 31 . 12 . 1979 , p . 34 . No L 131 /6 Official Journal of the European Communities 28 . 5 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1980 . For the Commission Finn GUNDELACH Vice-President